Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

For purposes of translation, U.S. Pub. No. 2020/0055395 by Nakamura et al. (“Nakamura”) will be cited as the cited WIPO publication and this US publication are the same application published in different regions.

As to independent claim 1, Nakamura (WIPO Pub. No. WO 2018/079794/U.S. Pub. No. 2020/0055395) discloses an image display device (Nakamura, image display device 100, Figure 1A) comprising: 
a light source (Nakamura, display element 11, Figures 1A and 2); 
a screen (Nakamura, diffusing screen 16, Figure 2)(Nakamura, diffusion regions 16A to 16d, Figures 14a and 14b) on which an image is formed when light from the light source is applied thereto (Nakamura, a virtual image forming optical system 17 that converts an image on the diffusing screen 16. Figure 2, ¶ [0031]); 
an optical system configured to generate a virtual image by light from the screen (Nakamura, The driver UN can observe the display light HK reflected by the ; 
an actuator (Nakamura, outer motor 19k, Figure 14A) configured to reciprocate the screen along an optical axis of the light that passes through the screen; 
a position detector configured to detect a position of the screen (Nakamura, Hall elements 19m for detecting a rotation angle of the outer motor 19k are provided outside the diffusion regions 16a to 16d in the rotating body 19a, Figures 11, 14B, and 14B, ¶ [0079]); 
a servo circuit (Nakamura, rotation driving device 19b rotates the rotating body 19a through the shaft part 19d, Figure 14A, ¶ [0066]) configured to cause a reciprocating motion of the screen by the actuator to follow a target waveform on the basis of a signal from the position detector (Nakamura, A rotation signal generated by the rotation of the supporting body 19f is obtained as a pulse signal of each of the Hall elements 19m.  FIGS. 12A to 12C are drawings each illustrating the relationship between the rotation signal and the light emission timing of the display element.  In FIG. 12A, reference numerals S1 to S4 denote a rotation signal corresponding to magnetism or a magnetic field occurring at each of the Hall elements 19m provided in the respective supporting body regions 19e corresponding to the diffusion regions 16a to 16d.  Here, by making it possible to determine which position of the rotation signal corresponds to each pulse, lighting pulses (lighting signal) of the display element 11 can be generated in the appropriate timing by using the rotation signal pulses of the supporting body 19f as triggers as shown in FIGS. 12A and 12B. Figures 12A-12C, ¶ [0079]); and 
a correction circuit configured to reduce a deviation between a timing to move the screen by the servo circuit and a timing to form the image on the screen (Nakamura, The proportional-integral-differential (PID) control unit 81 operates the servo mechanism 82 under the control of the main control unit 90, and performs the feedback control of mainly the operation of the display element 11, and the operation of the diffusing screen 16.  In a case where the light emission timing of the display element 11, the number of rotations or rotational speed of the rotating body 19a, or the like, has changed from a set value, the servo mechanism 82 performs automatic control so as to adjust the changed value to the set value through the PID control unit 81. Figure 10, ¶ [0075]). 
This embodiment of Nakamura does not teach an actuator configured to reciprocate the screen along an optical axis of the light that passes through the screen; 
An another embodiment of Nakamura teaches an actuator configured to reciprocate the screen along an optical axis of the light that passes through the screen (Nakamura, The diffusing screen 16 is supported by a support frame part 61, and reciprocates in the direction of the optical axis AX by being driven by a positioning changing device 62. In this case, since the diffusing screen 16 can be configured to have a single plate shape, the optical system can be miniaturized, and a virtual image distance can be continuously changed according to a position of the diffusing screen 16. Figure 2, ¶ [0034]); 
However, the embodiment of figure 2 translates a screen about an optical axis while the embodiment of figure 14A rotates the diffusion regions about a rotation axis 
Thus, Nakamura does not reasonably teach an actuator configured to reciprocate the screen along an optical axis of the light that passes through the screen; 
In addition, no other prior art was found which teaches, alone or in combination, the limitations.

As to dependent claims 2-9, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 10, Nakamura (WIPO Pub. No. WO 2018/079794/U.S. Pub. No. 2020/0055395) discloses a driving device (Nakamura, image display device 100, Figure 1A) comprising: 
a light source (Nakamura, display element 11, Figures 1A and 2);
an optical member (Nakamura, diffusing screen 16, Figure 2)(Nakamura, diffusion regions 16A to 16d, Figures 14a and 14b) on which light from the light source is incident (Nakamura, a virtual image forming optical system 17 that converts an image on the diffusing screen 16. Figure 2, ¶ [0031]);
an actuator (Nakamura, outer motor 19k, Figure 14A) configured to reciprocate the optical member along an optical axis of the light that passes through the optical member; 
a position detector configured to detect a position of the optical member (Nakamura, Hall elements 19m for detecting a rotation angle of the outer motor 19k are provided outside the diffusion regions 16a to 16d in the rotating body 19a, Figures 11, 14B, and 14B, ¶ [0079]);
a servo circuit (Nakamura, rotation driving device 19b rotates the rotating body 19a through the shaft part 19d, Figure 14A, ¶ [0066]) configured to cause a reciprocating motion of the optical member by the actuator to follow a target waveform on the basis of a signal from the position detector (Nakamura, A rotation signal generated by the rotation of the supporting body 19f is obtained as a pulse signal of each of the Hall elements 19m.  FIGS. 12A to 12C are drawings each illustrating the relationship between the rotation signal and the light emission timing of the display element.  In FIG. 12A, reference numerals S1 to S4 denote a rotation signal corresponding to magnetism or a magnetic field occurring at each of the Hall elements 19m provided in the respective supporting body regions 19e corresponding to the diffusion regions 16a to 16d.  Here, by making it possible to determine which position of the rotation signal corresponds to each pulse, lighting pulses (lighting signal) of the display element 11 can be generated in the appropriate timing by using the rotation signal pulses of the supporting body 19f as triggers as shown in FIGS. 12A and 12B. Figures 12A-12C, ¶ [0079]); and 
a correction circuit configured to reduce a deviation between a timing to drive the optical member by the servo circuit and a timing to drive the light source (Nakamura, The proportional-integral-differential (PID) control unit 81 operates the servo mechanism 82 under the control of the main control unit 90, and performs the . 
This embodiment of Nakamura does not teach an actuator configured to reciprocate the optical member along an optical axis of the light that passes through the optical member; 
An another embodiment of Nakamura teaches an actuator configured to reciprocate the optical member along an optical axis of the light that passes through the optical member; (Nakamura, The diffusing screen 16 is supported by a support frame part 61, and reciprocates in the direction of the optical axis AX by being driven by a positioning changing device 62. In this case, since the diffusing screen 16 can be configured to have a single plate shape, the optical system can be miniaturized, and a virtual image distance can be continuously changed according to a position of the diffusing screen 16. Figure 2, ¶ [0034]); 
However, the embodiment of figure 2 translates a screen about an optical axis while the embodiment of figure 14A rotates the diffusion regions about a rotation axis which is different from an optical axis.  It would be unreasonable to combine these embodiments of Nakamura as they perform the image display in different methods which would no operate properly if combined.
 an actuator configured to reciprocate the optical member along an optical axis of the light that passes through the optical member; 
In addition, no other prior art was found which teaches, alone or in combination, the limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691